Citation Nr: 0810046	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  03-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a left fifth hammer toe with tender calluses.

2.  Entitlement to service connection for a low back disorder 
secondary to the left fifth hammer toe disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1959 to 
November 1962 and from July 1964 to June 1965.

This case comes to the Board of Veterans' Appeals (Board) 
from November 2001 and December 2002 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In the November 2001 decision, the 
RO granted the veteran's claim for service connection for a 
left fifth hammer toe with tender calluses and assigned an 
initial 10 percent rating.  He filed a timely appeal, seeking 
a higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  Subsequently, in January 2003, 
the RO issued another decision increasing the rating from 10 
to 20 percent, but denying a rating higher than that.  The 
veteran has since continued to appeal, requesting a rating of 
at least 30 percent for his left fifth hammer toe.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

In the other December 2002 rating decision at issue, the RO 
denied the veteran's claim for service connection for a low 
back disorder, which he alleges is secondary to his already 
service-connected left fifth hammer toe disability.

The Board remanded this case in January 2005 for further 
development.  Upon completion of this development, including 
having the veteran examined in June 2005 for a VA medical 
opinion, the Board issued an October 2006 decision denying 
both of his claims.  He appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).

Pursuant to a December 2007 Order and Joint Motion, the Court 
vacated the Board's decision on both claims and remanded the 
case to the Board for compliance with directives specified, 
including providing a more adequate and less confusing VA 
examination and opinion pertaining to the claims.

To comply with the Court's Order, the Board is again 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

First, concerning Veterans Claims Assistance Act (VCAA) 
notice, VA must ask the veteran to provide any evidence in 
his possession pertaining to his claims.  38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  He did not receive this notice in either the 
September 2002 or March 2005 VCAA letters.  In addition, the 
RO (AMC) must send him a notice letter complying with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  This 
letter should specifically advise him concerning the elements 
of a disability rating and an effective date.  

Second, since receiving this case back from the Court, the 
Board has sent the veteran a letter in February 2008 
informing him he had 90 days to submit additional evidence.  
He responded later that same month, submitting an additional 
personal statement and waiving his right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2007).  He further asked the Board to please proceed 
immediately with the readjudication of his claims.  His 
statement listed what appears to be recent pertinent 
treatment by private doctors for the conditions at issue.  
However, he did not submit the actual treatment records - 
instead, only listed the names of the clinics, the doctors 
that treated him, the dates he was seen, and phone numbers to 
contact the facilities mentioned, etc.  He also did not 
provide any addresses.

Effective February 22, 2002, new regulations permitted the 
Board to obtain evidence, clarify the evidence, cure 
procedural defects, or perform any other action essential to 
appellate review in many appeals properly before it without 
remanding the case back to the agency of original 
jurisdiction (AOJ) - which, here, is the RO.  See 67 Fed. 
Reg. 3,099 (Jan. 23, 2002) (codified at 38 C.F.R. §§ 19.9, 
19.31, 20.903 (2002)).  The new rules also permitted the 
Board to consider additional evidence it had obtained without 
obtaining a waiver of initial RO review from the appellant.  
The regulatory provision 38 C.F.R. § 20.1304(c) was removed 
in its entirety.

In May 2003, however, in Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated the regulatory 
provision in 38 C.F.R. § 19.9 that allowed the Board to 
develop evidence on a claim.  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) and the amended rule codified at 
38 C.F.R. § 20.1304 were inconsistent with 38 U.S.C. § 
7104(a).  The Federal Circuit held that section 19.9(a)(2) 
denies appellants "one review on appeal to the Secretary" 
when the Board considers additional evidence without having 
to remand the case to the AOJ for initial consideration and 
without having to obtain a waiver of the right to initial AOJ 
review from the appellant.  So according to the Federal 
Circuit Court's interpretation of 38 U.S.C.A. § 7104, 
generally, the Board cannot consider additional evidence, 
which has not been initially considered by the AOJ, unless it 
obtains a waiver from the appellant to do so.  Id.

More recently, VA amended 38 C.F.R. § 20.1304, effective 
October 4, 2004, to require the Board to remand cases to the 
RO when the Board has received additional evidence, unless 
the appellant has waived initial consideration by the RO.  
See 69 Fed. Reg. 53,807, 53,808 (Sept. 3, 2004) (codified at 
38 C.F.R. § 20.1304(c) (2007)).

Here, although the veteran submitted the required waiver to 
have the Board consider the additional evidence he mentioned 
in the first instance (i.e., without having to first remand 
the case to the RO for its' initial consideration), he did 
not submit the actual treatment records to which he referred.  
Rather, he merely identified the dates of his treatment, the 
names of some of the clinics where he was treated, and some 
of their phone numbers.  He did not provide any address 
information.  VA is required to make reasonable efforts to 
obtain all "relevant" records, including private records 
like these, which the veteran adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  VA regulation clarifies that "reasonable 
efforts" will generally consist of an initial request for the 
records and, if the records are not received, at least one 
follow-up request.  38 C.F.R. § 3.159(c)(1).  

Since the development of claims is now vested entirely with 
the Veterans Benefits Administration (VBA) - which oversees 
the RO and AMC, that is who must attempt to obtain these 
additional records.  The Board no longer has this authority.

Third, pursuant to the December 2007 Order and Joint Motion, 
the Court vacated the Board's October 2006 decision so the 
Board may request another VA medical examination and opinion 
- this time that is adequate for rating purposes for the 
claims at issue.  Specifically, the Court found that the June 
2005 VA examination and opinion, which was the result of a 
prior Board remand, was inadequate because the examiner:  (1) 
falsely indicated that the veteran's left fifth hammer toe 
with tender calluses disability was not service connected; 
(2) failed to provide adequate consideration and discussion 
of the factors of functional loss for this disability as 
discussed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 
Vet. App. 202 (1995); (3) failed to discuss how this 
disability impacts on the veterans' activities of daily 
living, including his employment per 38 C.F.R. § 4.10; and 
(4) failed to clearly determine whether this disability was 
causing or aggravating any back or other foot disorder to 
warrant granting secondary service connection for additional 
disability as discussed in 38 C.F.R. § 3.310(a) and (b) 
(2007).  See, too, Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  Although, regrettably, it will result in 
additional delay in adjudicating this appeal, a remand is 
required to ensure compliance with the Board's previous 
January 2005 remand directive insofar as providing a more 
adequate and thorough VA examination and opinion for the 
claims at issue.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Send the veteran a corrective VCAA 
notice letter asking that he provide 
any evidence in his possession 
pertaining to his claims at issue.  
Furthermore, this letter should comply 
with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007), 
specifically insofar as advising him of 
the disability rating and effective 
date elements of his claims.

2.	Contact the veteran and ask that he 
complete and return the necessary 
authorization (VA Form 21-4142) for VA 
to obtain the private medical treatment 
records he recently identified in his 
February 2008 personal statement.  He 
mentioned having received relevant 
treatment from S.A.W. at the Costal 
Podiatry Clinic, apparently in January 
2008, and from R.T. of the Coastal 
Orthopedic Association, apparently in 
February 2008.  Ask that he assist, if 
possible, in obtaining these records by 
providing the addresses of these 
doctor's practices or by providing 
their treatment records, himself, if 
for example he has them in his personal 
possession.  If he provides a completed 
release form authorizing VA to obtain 
these confidential treatment records, 
then attempt to obtain them.



3.	Have the veteran undergo another 
appropriate VA examination to 
determine the nature and etiology of 
any current low back disorder or 
other foot disorder, separate and 
apart from his service-connected left 
fifth hammer toe with tender calluses 
disability.  He is hereby advised 
that failure to report for his 
scheduled VA examination, without 
good cause, may have adverse 
consequences on his claims.  The 
examination should include any 
diagnostic testing or evaluation 
deemed necessary.  And the claims 
file, including a complete copy of 
this remand and the Joint Motion, 
must be made available for review of 
his pertinent medical and other 
history - including, in particular, 
the records of any treatment in 
question.  

Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to 
indicate whether it is at least as 
likely as not (50 percent or more 
probable) that any current low back 
pain/disorder is proximately due to 
or is permanently aggravated by the 
veteran's service-connected left 
fifth hammer toe with tender calluses 
disability.  In addition, 
the examiner is asked to indicate 
whether it is at least as likely as 
not (50 percent or more probable) 
that any other foot disabilities 
present are proximately due to or are 
permanently aggravated by the 
veteran's service-connected left 
fifth hammer toe with tender calluses 
disability.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

In addition, either this VA examiner or 
other appropriate VA examiner should 
determine the current severity of the 
veteran's left fifth hammer toe with 
tender calluses disability.  The 
examiner should discuss whether the 
veteran has additional functional loss 
from this disability - including 
additional limitation of motion above 
and beyond that demonstrated, due for 
example to the extent of his pain and 
painful motion, or due to 
premature/excess fatigability, weakness 
or weakened movement, or incoordination, 
including during times when his symptoms 
are most prevalent, e.g., during 
prolonged use or "flare-ups."  
See 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, the examiner should discuss 
how the veteran's service-connected 
left fifth hammer toe with tender 
calluses disability impacts upon his 
activities of daily living, 
including his employment per 38 C.F.R. 
§ 4.10.  

When making these determinations, the 
examiner must accept the fact that the 
veteran's left fifth hammer toe with 
tender calluses disability is already 
service connected.

4.	Then, after giving the veteran time to 
respond to the  additional VCAA notice, 
readjudicate his claims in light of any 
additional evidence received since the 
July 2005 supplemental statement of the 
case (SSOC).  If the claims are not 
granted to his satisfaction, send him 
and his representative another SSOC and 
give them an opportunity to respond to 
it before returning the file to the 
Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



